DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on April 9, 2020.  Claims 1-20 are pending.  Claims 1, 11, 19 and 20 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 19 recites a ‘computer-readable recording medium containing a program.’  None of the claims, specification of record discloses that the claimed ‘computer-readable recording is a non-transitory signal, which is non-statutory.  For example, in paragraph [0135] of the specification of record, the term 'computer-readable program’ is disclosed as being 
stored in a computer-readable recording medium. The computer-readable medium may be any type of recording device in which data is stored in a computer-readable manner. The computer-readable medium may include, for example, a hard disk drive (HDD), a solid-state disk (SSD), a silicon disk drive (SDD), a read-only memory (ROM), a random access memory (RAM), a compact disc read-only memory (CD-ROM), a magnetic tape, a floppy disk, and an optical data storage device.
It is suggested that Applicants replace 'computer-readable medium' with 'non-transitory computer-readable medium' or clarify that the 'computer-readable medium is non-transitory either in the specification or on the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 8-11, 13, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2015/0379359 to Han et al. (hereinafter “Han”).
Claims 1, 3, 8-11, 13, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han.
With respect to independent claims 1, 11, 19, 20, Han discloses an information acquisition unit configured to acquire map information and driving environment information (see paragraphs [0012] and [0052]: A global positioning system (GPS) antenna is configured to be mounted in the vehicle to receive satellite information propagated from a satellite. A storage is configured to store map data and lane attribute database. Reduction in Irrelevance to map data reliability under error complicated road environment); 
a driving lane determination entry decision unit configured to decide whether to perform driving lane determination entry based on the map information and the driving environment information (see paragraphs [0012] and [0032]:  A storage is configured to store map data and lane attribute database. A lane attribute information output unit is configured to calculate the current position and progress direction of the vehicle using the vehicle information and the satellite information and extract the current position lane attribute information based on the current position and progress direction of the vehicle. The apparatus for recognizing a driving lane according to the exemplary embodiment of the present invention includes a first lane attribute information extractor 10, a second lane attribute information extractor 20, a driving lane determiner 30, and an output unit 40.); 
a matching point calculation unit configured to match the map information and the driving environment information to calculate a matching point of each lane upon deciding the driving lane determination entry; a matching lane decision unit configured to decide a matching lane based on the calculated matching point (see paragraphs [0043] and [0046]: The driving lane matcher 301 compares the front lane attribute information with the current position lane attribute information to calculate matching points of each lane. That is, the driving lane matcher 301 sets a matching point to be 1 when the front lane attribute information matches the current position lane attribute information and sets a matching point to be 0 when the front lane attribute information does not match the current position lane attribute information to calculate the matching points.  The driving lane matcher 301 calculates the matching points for each lane and determines a lane having the largest value among the matching points for each lane as the driving lane. For example, the driving lane matcher 301 determines the second lane having the largest matching point among the matching points for each lane calculated as in Table 4 as the driving lane. The driving lane matcher 301 outputs the determined driving lane as a driving lane matching result.); 
a tracking lane decision unit configured to decide a tracking lane based on a prediction lane predicted from a previous driving lane and lane change determination upon deciding the matching lane (see paragraphs [0047] and [0048]:  The driving lane tracker 302 calculates the driving lane (current driving lane) of the present time depending on a previous driving lane determined at a previous time and the lane change information output from the first lane attribute information extractor 10. Further, the driving lane tracker 302 outputs the driving lane of the present time as a driving lane tracking result.  For example, when the driving lane tracker 302 receives the left lane change signal from the first lane attribute information extractor 10, the driving lane tracker 302 subtracts (−)1 from the previous driving lane number to calculate the driving lane (current driving lane) of the present time. When the driving lane tracker 302 receives the right lane change signal from the first lane attribute information extractor 10, the driving lane tracker 302 adds (+)1 to the previous driving lane number to calculate the driving lane number (driving lane) of the present time.); and 
a final driving lane decision unit configured to decide a final driving lane based on the decided matching lane and the decided tracking lane (see paragraphs [0053] and [0054]:  The fuser 303 reflects the above characteristics of Table 5 to determine the driving lane tracking result or the driving lane matching result as a final driving lane according to situations.  The fuser 303 is divided into 12 modes as shown in the following Table 6 according to the driving lane tracking result and the driving lane matching result and a result mode thereof.).  
With respect to dependent claims 3 and 13, Han discloses wherein the driving lane determination entry decision unit is configured to analyze a driving road state based on the map information and the driving environment information, to determine whether the analyzed driving road state satisfies a predetermined condition, and to decide the driving lane determination entry upon determining that the analyzed driving road state satisfies the predetermined condition (see paragraphs [0050], [0051] and [0072]:  The driving lane tracker 302 increases a tracking counter by +1 every time it tracks the driving lane. The tracking counter is used to confirm the tracking validation.  The fuser 303 determines the driving lane on which a vehicle is currently driving depending on results of the driving lane matcher 301 and the driving lane tracker 302.  The apparatus for recognizing a driving lane extracts the front lane attribute information and the current position lane attribute information of the driving road (S11). The first lane attribute information extractor 10 extracts the front lane attribute information from the front image acquired through the front camera 101 and transmits the extracted front lane attribute information to the driving lane determiner 30. Further, the second lane attribute information extractor 20 uses the vehicle information measured by the sensor 201 and the satellite information received through the GPS antenna 202 to calculate a current position and progress direction of the vehicle.  The second lane attribute information extractor 20 extracts the current position lane attribute information from the lane attribute database stored in the storage 203 depending on the current position and progress direction of the vehicle and outputs the extracted current position lane attribute information to the driving lane determiner 30.). 
With respect to dependent claim 8, Han discloses wherein the matching lane decision unit is configured to collect matching points of all lanes, to select a lane having a highest matching point among the collected matching points, and to decide the selected lane as a matching lane (see paragraph [0014]:  The driving lane determiner may include a driving lane matcher configured to compare the front lane attribute information with the current position lane attribute information to calculate matching points for each lane based on a compared result and to output a lane having the largest matching point among the calculated matching points for each lane as a driving lane matching result. A driving lane tracker is configured to calculate a driving lane of present time based on a previous driving lane and the lane change information provided by the first lane attribute information extractor and output the calculated driving lane of the present time as a driving lane tracking result.).  
With respect to dependent claims 9 and 17, Han discloses wherein the tracking lane decision unit is configured to update the tracking lane based on the prediction lane predicted from the previous driving lane or to update the tracking lane based on the lane change determination from the previous driving lane (see paragraph [0048]:  when the driving lane tracker 302 receives the left lane change signal from the first lane attribute information extractor 10, the driving lane tracker 302 subtracts (−)1 from the previous driving lane number to calculate the driving lane (current driving lane) of the present time. When the driving lane tracker 302 receives the right lane change signal from the first lane attribute information extractor 10, the driving lane tracker 302 adds (+)1 to the previous driving lane number to calculate the driving lane number (driving lane) of the present time. When the driving lane tracker 302 does not receive the lane change information from the first lane attribute information extractor 10, the driving lane tracker 302 maintains the previous driving lane.).  
With respect to dependent claims 10 and 18, Han discloses wherein the final driving lane decision unit is configured to compare the matching point calculated from the matching lane and the matching point calculated from the tracking lane with each other, and to decide a lane having a higher matching point as a final driving lane (see paragraphs [0014] and [0024]:  The driving lane determiner may include a driving lane matcher configured to compare the front lane attribute information with the current position lane attribute information to calculate matching points for each lane based on a compared result and to output a lane having the largest matching point among the calculated matching points for each lane as a driving lane matching result. A driving lane tracker is configured to calculate a driving lane of present time based on a previous driving lane and the lane change information provided by the first lane attribute information extractor and output the calculated driving lane of the present time as a driving lane tracking result. The front lane attribute information is compared with the current position lane attribute information, a driving lane matching result is calculated based on the compared result, and a driving lane tracking result is calculated based on a previous driving lane and lane change information. Any one of the driving lane matching result and the driving lane tracking result are determined as a current driving lane of the vehicle based on the driving lane matching result and the driving lane tracking result and a result mode thereof.). 

Allowable Subject Matter
Claims 2, 4-7, 12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661